ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-01-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 10 JANVIER 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON r. NIGERIA)

ORDER OF 10 JANUARY 1996
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 10 janvier 1996, C.1.J. Recueil 1996, p. 3

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 10 January 1996, 1.C.J. Reports 1996, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 672
ISBN 92-1-070735-4

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1996

10 January 1996

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON vy. NIGERIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31 and 79 of the Rules of Court,

Having regard to the Order of 16 June 1994 whereby the Court fixed
16 March 1995 and 18 December 1995 as the time-limits for the filing,
respectively, of a Memorial of the Republic of Cameroon and of a Counter-
Memorial of the Federal Republic of Nigeria;

Whereas on 13 December 1995 Nigeria filed certain preliminary objec-
tions to the jurisdiction of the Court and to the admissibility of the claims
of Cameroon;

Whereas accordingly, by virtue of Article 79, paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended and a time-
limit has to be fixed for the presentation by the other Party of a written
statement of its observations and submissions on the preliminary objec-
tions;

Whereas at a meeting between the President of the Court and the
Agents of the Parties, held on 10 January 1996, Cameroon requested that
a time-limit of some five months from the filing of the preliminary objec-
tions be fixed for the presentation of that written statement, and whereas
Nigeria agreed ;

Having taken into account the views of the Parties,

1996
10 January
General List
No, 94
LAND AND MARITIME BOUNDARY (ORDER 10 I 96) 4

Fixes 15 May 1996 as the time-limit within which the Republic of
Cameroon may present a written statement of its observations and
submissions on the preliminary objections raised by the Federal Republic
of Nigeria; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of January, one thousand
nine hundred and ninety-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Cameroon and the Government of the Federal
Republic of Nigeria, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
